 Case 2:18-cv-00015-HYJ ECF No. 150, PageID.1630 Filed 05/19/21 Page 1 of 2


                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION



DOUGLAS JACKSON #748757,

       Plaintiff,
                                                     Case No. 2:18-cv-15
v.
                                                     Hon. Hala Y. Jarbou
UNKNOWN KOKKO, et al.,

      Defendants.
___________________________________/

                                             ORDER

       This is a civil rights action brought brought by a state prisoner under 42 U.S.C. § 1983.

On October 23, 2020, the Court entered a Case Management Order (CMO) setting a June 7, 2021,

jury trial, and providing that Jackson’s Pretrial Narrative Statement was due on or before April 7,

2021. (ECF No. 128.) Plaintiff did not timely file a Pretrial Narrative Statement, even though the

Case Management Order warned that Plaintiff’s “failure to file a Pretrial Narrative Statement will

result in dismissal of plaintiff’s complaint for failure to prosecute and to comply with the orders

of this Court.” The magistrate judge issued a Report and Recommendation (R&R) recommending

that the Court dismiss Jackson’s complaint, pursuant to Fed. R. Civ. P. 41(b), due to Jackson’s

failure to file a Pretrial Narrative Statement. (ECF No. 130, PageID.1539.) Plaintiff filed an

objection to the R&R (ECF No. 136) as well as two motions for extension of time (ECF Nos. 135

and 145.) On May 18, 2021, the magistrate judge issued an order (ECF No. 147), granting

Plaintiff’s motions for extension of time and allowing Plaintiff until June 4, 2021, to file his

supplemental pretrial narrative statement.
 Case 2:18-cv-00015-HYJ ECF No. 150, PageID.1631 Filed 05/19/21 Page 2 of 2




         Accordingly:

         IT IS ORDERED that the R&R (ECF No. 130) is REJECTED AS MOOT.



Dated:    May 19, 2021                      /s/ Hala Y. Jarbou
                                            HALA Y. JARBOU
                                            UNITED STATES DISTRICT JUDGE




                                        2
